      Case 2:19-cv-11591-GGG-DMD Document 44 Filed 09/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



    PAULA SAVERIN                                                   CIVIL ACTION
    VERSUS                                                          NO: 19-11591
    ACCORD HEALTHCARE, INC., et al.                                 SECTION: T (3)


                                            ORDER

       Before the Court is a Motion for Summary Judgment filed by Defendants Accord

Healthcare, Inc. and Louisiana CVS Pharmacy, LLC. 1 Plaintiff Paula Saverin has filed a response. 2

Defendants have filed a reply. 3 For the reasons set forth below, the Motion for Summary Judgment

is GRANTED IN PART and DISMISSED IN PART WITHOUT PREJUDICE.

       Plaintiff filed a Petition for Damages in state court seeking monetary damages from

Defendants; the Defendants timely removed the matter to federal court. 4 In her petition, Plaintiff

alleged that on June 12, 2018, she was hospitalized for a few days and diagnosed with

hyperkalemia after consuming Defendants’ defective pharmaceutical products over a period of

time; products that had been prescribed to her. 5 She alleged that the pharmaceutical products were

later recalled on August 27, 2018, by the United States Food and Drug Administration. 6 She

alleged that the defective and recalled products were manufactured and marketed by Defendants. 7




1
  R. Doc. 19.
2
  R. Doc. 25.
3
  R. Doc. 29.
4
  R. Doc. 1.
5
  R. Doc. 1-2, p. 4.
6
  Id.
7
  Id.
                                                1
      Case 2:19-cv-11591-GGG-DMD Document 44 Filed 09/30/20 Page 2 of 2




       Defendants in their Motion for Summary Judgment assert that Plaintiff can bring her claim

only under the Louisiana Products Liability Act (“LPLA”), which provides the exclusive theories

under which a plaintiff can pursue a claim against a manufacturer for an alleged product defect,

and that Plaintiff has failed to allege sufficient facts in her petition that would support a claim for

relief under the LPLA. In her response, Plaintiff concedes that her petition is deficient and subject

to dismissal pursuant to FRCP Rule 12(b)(6) because it fails to state a claim under the LPLA. 8 She

thus asks this Court for leave to amend her pleading, even though the deadline for amending the

complaint has passed. 9 Defendants oppose the request for leave to amend the complaint. 10

However, this Court can discern no prejudice to the Defendants in allowing Plaintiff the

opportunity to amend her complaint. Accordingly,

       IT IS ORDERED that the Motion for Summary Judgment is GRANTED IN PART and

DISMISSED IN PART WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff is allowed fourteen (14) days to amend her

petition to state a claim under the LPLA. Failure to do so will result in dismissal of her claims with

prejudice.

       New Orleans, Louisiana, this 30th day of September 2020.




                                                         GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE


8
  R. Doc. 25.
9
  R. Doc. 25. She also responds to Defendants’ basis for summary judgment, namely the affidavit
in support thereof, and seeks additional time for discovery to respond to the motion for summary
judgment. The Court declines to grant additional discovery on the showing made, given that
Plaintiff has failed to state a claim for relief under Federal Rules of Civil Procedure 12(b)(6).
10
   R. Doc. 29.
                                                    2
